                                                 Case 3:17-cv-05659-WHA Document 377 Filed 02/20/19 Page 1 of 1



                                           1
                                           2
                                           3
                                           4
                                           5
                                           6                               IN THE UNITED STATES DISTRICT COURT
                                           7
                                                                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           8
                                           9
                                          10   FINJAN, INC.,                                             No. C 17-05659 WHA
For the Northern District of California




                                          11                  Plaintiff,
    United States District Court




                                          12     v.                                                      QUESTIONS FOR ORAL
                                                                                                         ARGUMENT
                                          13   JUNIPER NETWORKS, INC.,
                                          14                  Defendant.
                                                                                           /
                                          15
                                          16          If the Court rules in favor of defendant Juniper Networks, Inc., on the issue of notice in
                                          17   connection with United States Patent No. 8,677,494, does Juniper concede that there is no need
                                          18   to reach any other issue related to the ’494 patent at the district court?
                                          19          In that event, once all issues on the ’494 patent that need to be reached are resolved
                                          20   such that no other issues on the ’494 patent will be addressed, would a Section 1292
                                          21   certification for interlocutory review be appropriate?
                                          22
                                          23
                                          24
                                               Dated: February 20, 2019.
                                          25                                                         WILLIAM ALSUP
                                                                                                     UNITED STATES DISTRICT JUDGE
                                          26
                                          27
                                          28
